Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-8-2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Wei et al. (U.S. App. 2012/0019509) is applied below. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. App. 2010/0085284) in view of Wei et al. (U.S. App. 2012/0019509) in further view of Wu et al. (U.S. App. 2020/0035204).
In regard to claim 1, Lee teaches display apparatus (see Abstract) comprising: a display (see Abstract);  and configured to: in a first state, drive the display panel by at least one of a plurality of gray levels to display an image frame (see Fig. 4, first frame displayed), and in a second state, drive the display panel by a predetermined gray level to display a standby frame, wherein the display driver determines the predetermined gray level according to the gray levels of the image frame (see Fig. 4 include an intermediate frame between first and second).
Lee is not relied upon to teach display panel and a display driver coupled to the display panel and so as to prevent a user from perceiving a disuniformity of the image frame in the first state.
However, Wei teaches display panel and a display driver coupled to the display panel (see Fig. 1, panel and drivers to drive pixels) and so as to prevent a user from perceiving a disuniformity of the image frame in the first state (see Abstract and Para. 12 and 29 increasing gray level by one between frames to prevent ghosting) .
It would have been obvious to modify the display of Lee with the drivers and driving of Wei for mass production and reduction of ghosting (see Para. 5 and 12).
Lee and Wei are not relied upon to teach wherein the first state is an unfolding state of the display apparatus and the second state is a folding state of the display apparatus.
However, Wu teaches wherein the first state is an unfolding state of the display apparatus and the second state is a folding state of the display apparatus (see at least Para. 49, 50, 59, and 60 different luminance levels depending on the folding angle in Fig. 8 to use a grey level of above or below 50).
It would have been obvious to modify the display of Lee with the drivers of Wei with the selective luminance based on folding state of Wu for suitable display function during folding (see Para. 2). 
	In regard to claim 7, Lee teaches a driving method (see Abstract) of a display apparatus comprising a display (see Abstract), the driving method comprising: in a first state, driving the display by at least one of a plurality of gray levels to display an image frame (see Fig. 4, first frame displayed); determining a predetermined gray level according to the gray levels of the image frame (see Fig. 4); and in a second state, driving the display panel by the predetermined gray level to display a standby frame (see Fig. 4 include an intermediate frame between first and second).
	Lee is not relied upon to teach the display is a display panel and so as to prevent a user from perceiving a disuniformity of the image frame in the first state.
However, Wei teaches the display panel (see Fig. 1) and so as to prevent a user from perceiving a disuniformity of the image frame in the first state (see Abstract and Para. 12 and 29 increasing gray level by one between frames to prevent ghosting) .
It would have been obvious to modify the display of Lee with the drivers and driving of Wei for mass production and reduction of ghosting (see Para. 5 and 12).
Lee and Wei are not relied upon to teach wherein the first state is an unfolding state of the display apparatus and the second state is a folding state of the display apparatus.
However, Wu teaches wherein the first state is an unfolding state of the display apparatus and the second state is a folding state of the display apparatus (see at least Para. 49, 50, 59, and 60 different luminance levels depending on the folding angle in Fig. 8 to use a grey level of above or below 50).
It would have been obvious to modify the display of Lee with the drivers of Wei with the selective luminance based on folding state of Wu for suitable display function during folding (see Para. 2). 

Claim(s) 2, 3, 5, and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. App. 2010/0085284) in view of Wei and Wu in further view of Chiang (U.S. App. 2008/0186324).
	Regarding claim 2, Lee in view of Wei and Wu teaches all the limitations of claim 1.
Lee and Wei is not relied upon to teach wherein the gray levels comprise a first gray level and a second gray level and the predetermined gray level is selected from the first gray level or the second gray level.
However, Chiang teaches wherein the gray levels comprise a first gray level and a second gray level and the predetermined gray level is selected from the first gray level or the second gray level (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Regarding claim 3, Lee in view of Wei and Wu teaches all the limitations of claim 1.
Lee in combination with Wei teaches  the gray levels further comprise a lowest gray level, and in the first state, the display driver (see Wei Fig. 1) drives the display panel by the lowest gray level to display a background part of the image frame (see Lee Figs. 5A-5D image frame with white background), 
It would have been obvious to modify the display of Lee with the drivers of Wei so that the display panel displays an image frame according to the pixel data without being recoded and the recoded pixel data (see Abstract).
Lee and Wei and Wu is not relied upon to teach wherein the gray levels comprise a first gray level and a second gray level, wherein the first gray level and the second gray level are greater than the lowest gray level, and the predetermined gray level is greater than or equal to the lowest gray level, and the predetermined gray level is less than the first gray level or the second gray level.
	However, Chiang teaches wherein the gray levels comprise a first gray level and a second gray level, and the predetermined gray level is greater than or equal to the lowest gray level, and the predetermined gray level is less than the first gray level or the second gray level (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Regarding claim 5, Lee in view of Wei and Wu teaches all the limitations of claim 1.
Lee and Wei are not relied upon to teach wherein the display driver is further configured to calculate a gray level average of each pixel on the display panel, and determine the predetermined gray level according to the gray level average of each pixel.
As discussed above, Wei teaches the concept of the display panel driving by the driver. 
However, Chiang teaches calculate a gray level average of each pixel on the display, and determine the predetermined gray level according to the gray level average of each pixel (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Regarding claim 8, Lee in view of Wei and Wu teaches all the limitations of claim 7 above. Lee and Wei are not relied upon to teach wherein the gray levels comprise a first gray level and a second gray level, and the predetermined gray level is selected from the first gray level or the second gray level.
However, Chiang teaches wherein the gray levels comprise a first gray level and a second gray level, and the predetermined gray level is selected from the first gray level or the second gray level (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Regarding claim 9, Lee in view of Wei and Wu teaches all the limitations of claim 7.
Lee in combination with Wei teaches further comprising: in the first state, driving the display panel (see Wei Fig. 1) by a lowest gray level to display a background part of the image frame  (see Lee Figs. 5A-5D image frame with white background), 
It would have been obvious to modify the display of Lee with the drivers of Wei so that the display panel displays an image frame according to the pixel data without being recoded and the recoded pixel data (see Abstract).
Lee and Wei are not relied upon to teach wherein the gray levels comprise a first gray level, a second gray level, and the lowest gray level, the first gray level and the second gray level are greater than the lowest gray level, wherein the predetermined gray level is greater than or equal to the lowest gray level, and the predetermined gray level is less than the first gray level or the second gray level.
	However, Chiang teaches wherein the gray levels comprise a first gray level, a second gray level, and the lowest gray level, the first gray level and the second gray level are greater than the lowest gray level, wherein the predetermined gray level is greater than or equal to the lowest gray level, and the predetermined gray level is less than the first gray level or the second gray level  (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. App. 2010/0085284) in view of Wei and Wu in further view of Chiang (U.S. App. 2008/0186324) in further view of Lai et al. (U.S. App. 2013/0100103).
Regarding claim 4, Lee in view of Wei and Wu teaches all the limitations of claim 1 above. Lee in combination with Wei further teaches the gray levels further comprise a highest gray level (see Fig. 4 of Lee), and in the first state, the display driver drives the display panel (see Wei Fig. 1).
It would have been obvious to modify the display of Lee with the drivers of Wei so that the display panel displays an image frame according to the pixel data without being recoded and the recoded pixel data (see Abstract).
Lee in view of Wei and Wu are not relied upon to teach wherein the gray levels comprise a first gray level and a second gray level, wherein the first gray level and the second gray level are less than the highest gray level, and the predetermined gray level is less than or equal to the highest gray level, and the predetermined gray level is greater than the first gray level or the second gray level and by the highest gray level to display a background part of the image frame.
However, Chiang teaches wherein the gray levels comprise a first gray level and a second gray level, wherein the first gray level and the second gray level are less than the highest gray level, and the predetermined gray level is less than or equal to the highest gray level, and the predetermined gray level is greater than the first gray level or the second gray level (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Wei in view of Wei and Wu and Chiang are not relied upon to teach by the highest gray level to display a background part of the image frame.
However, Lai teaches the highest gray level to display a background part of the image frame (see Para. 27 black background).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu and Chiang with the black background of Lai for handwriting recognition and user comfort (see Para. 27).
Regarding claim 10, Lee in view of Wei and Wu teaches all the limitations of claim 7.
Wei further teaches in the first state, driving the display panel (see Wei Fig. 1).
It would have been obvious to modify the display of Lee with the drivers of Wei so that the display panel displays an image frame according to the pixel data without being recoded and the recoded pixel data (see Abstract).
Lee in view of Wei are not relied upon to teach by a highest gray level to display a background part of the image frame  wherein the gray levels comprise a first gray level, a second gray level, and the highest gray level, the first gray level and the second gray level are less than the highest gray level, wherein the predetermined gray level is less than or equal to the highest gray level, and the predetermined gray level is greater than the first gray level or the second gray level.
	However, Chiang teaches wherein the gray levels comprise a first gray level, a second gray level, and the highest gray level, the first gray level and the second gray level are less than the highest gray level, wherein the predetermined gray level is less than or equal to the highest gray level, and the predetermined gray level is greater than the first gray level or the second gray level (see at least Para. 4-6 and 30 and Fig. 1, where the intermediate frame between a 10 gray level and 30 gray level is 20 and Fig. 5, where insertion might be not complete black).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu with that of dark frame insertion of Chiang to reduce the brightness and flicker issues (see Para. 36). 
Wei in view of Wei and Chiang and Wu are not relied upon to teach by a highest gray level to display a background part of the image frame.  
However, Lai teaches by a highest gray level to display a background part of the image frame (see Para. 27 black background).
It would have been obvious to a person of ordinary skill in the art to modify the display of Lee and Wei and Wu and Chiang with the black background of Lai for handwriting recognition and user comfort (see Para. 27).

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. App. 2010/0085284) in view of Wei and Wu in further view of Nagashi et al. (U.S. App. 2008/0079852) and Baker (U.S. Pat. 9,541,494).
Regarding claim 6, Lee in view of Wei and Wu teaches all the limitations of claim 1 above. Lee further teaches wherein the standby frame (see Fig. 4, intermediary frames). 
Lee and Wei and Wu are not relied upon to teach comprises a dot pattern, the dot pattern comprises a plurality of pixel blocks, each of the pixel blocks comprises at least one pixel, and the display driver drives a part of the pixel blocks by the predetermined gray level to display the standby frame, wherein the pixel blocks driven by the predetermined gray level are not adjacent to each other in a horizontal direction and a vertical direction.
However, Nagashi teaches comprises a dot pattern, the dot pattern comprises a plurality of pixel blocks, each of the pixel blocks comprises at least one pixel, and the display driver drives a part of the pixel blocks by the predetermined gray level to display the standby frame, wherein the pixel blocks driven by the predetermined gray level (see Fig. 1, and Para. 45-49 dot frame insertion mask between frames).
It would have been obvious to modify the display of Lee and Wei with the dot frame insertion of Nagashi to improve the display of moving images (see Para. 49).
Lee, Wei, and Wu and Nagashi are not relied upon to teach are not adjacent to each other in a horizontal direction and a vertical direction.
However, Baker teaches are not adjacent to each other in a horizontal direction and a vertical direction (see Fig. 3 checker mask).
It would have been obvious to modify the display of Lee and Wei and Wu with the dot frame insertion of Nagashi with the mask of Baker to provide a specific luminance (see Col. 4, Ln 40-50).
Regarding claim 11, Lee in view of Wei and Wu teaches all the limitations of claim 7 above. Lee further teaches wherein the standby frame (see Fig. 4, intermediary frames).
Lee and Wei and Wu are not relied upon to teach comprises a dot pattern, the dot pattern comprises a plurality of pixel blocks, each of the pixel blocks comprises at least one pixel, and the step of driving the display panel by the predetermined gray level to display the standby frame in the second state comprises: driving a part of the pixel blocks by the predetermined gray level to display the standby frame, wherein the pixel blocks driven by the predetermined gray level are not adjacent to each other in a horizontal direction and a vertical direction. 
However, Nagashi teaches comprises a dot pattern, the dot pattern comprises a plurality of pixel blocks, each of the pixel blocks comprises at least one pixel, and the step of driving the display panel by the predetermined gray level to display the standby frame in the second state comprises: driving a part of the pixel blocks by the predetermined gray level to display the standby frame, (see Fig. 1, and Para. 45-49 dot frame insertion mask between frames).
It would have been obvious to modify the display of Lee and Wei with the dot frame insertion of Nagashi to improve the display of moving images (see Para. 49).
Lee, Wei, and Wu and Nagashi are not relied upon to teach wherein the pixel blocks driven by the predetermined gray level are not adjacent to each other in a horizontal direction and a vertical direction. 
However, Baker teaches wherein the pixel blocks driven by the predetermined gray level are not adjacent to each other in a horizontal direction and a vertical direction (see Fig. 3 checker mask).
It would have been obvious to modify the display of Lee and Wei and Wu with the dot frame insertion of Nagashi with the mask of Baker to provide a specific luminance (see Col. 4, Ln 40-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625